Case 19-35482-KLP          Doc 39   Filed 01/28/20 Entered 01/28/20 13:56:38          Desc Main
                                    Document     Page 1 of 2


Matthew S. Throop (VSB No. 87094)
Throop Law, P.C.
530 E. Main St., Ste. 1020
Richmond, VA 23219
(804) 299-5222
matthew@throoplaw.com
Counsel for Debtor

                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION
 In re:                                        )
 STEWART, Breandra Nicole,                     )           Case No. 19-35482-KLP
                                               )           Chapter 7
                Debtor.                        )


                    EX PARTE MOTION FOR AN ORDER ADMITTING
                         DANIEL E. GARRISON PRO HAC VICE
       Matthew S. Throop, Esq. (“Throop”), counsel to the debtor in the above-referenced chapter
7 case, hereby moves the Court on an ex parte basis to grant the admission pro hac vice of Daniel
E. Garrison, Esq. of Protego Law, PLLC to act as counsel to Throop in connection with the “Notice
and Motion (1) to Compel Cooperation with Trustee and Turnover of Information and (2) for an
Order to Show Cause” (the “Motion”) filed at docket no. 28 by Chapter 7 Trustee Jennifer J. West
(“Trustee”), and any proceedings that might ensue in this case where the bifurcated engagement
structure, disclosures or fee of Throop may be at issue.
       Mr. Garrison has particular and extensive experience in chapter 7 bifurcation, and offering
debtors post-petition payment terms. A copy of his curriculum vitae is attached to the required
“Application to Qualify as a Foreign Attorney under Local Bankruptcy Rule 2090-1(E)(3),” filed
herewith as Exhibit “A.”
       As required by Local Rule 2090-1(E)(3), Throop will serve as local counsel and
accompany Mr. Garrison in all appearances, and sign all filings.




                                              Page 1
Case 19-35482-KLP        Doc 39    Filed 01/28/20 Entered 01/28/20 13:56:38          Desc Main
                                   Document     Page 2 of 2



RESPECTFULLY SUBMITTED this 28th day of January, 2020,

                                                /s/ Matthew S. Throop
                                                Matthew S. Throop #87094
                                                Throop Law. P.C.
                                                530 E. Main Street, Ste. 1020
                                                Richmond, VA 23219
                                                Tel: (804) 299-5222
                                                Fax: (804) 299-5202
                                                matthew@throoplaw.com


                                  CERTIFICATE OF SERVICE

       This is to certify, under penalty of perjury, that on January 28, 2020, the foregoing was
emailed to:

Jennifer J. West, Esq.
Spotts Fain PC
411 East Franklin St., Ste. 600
Richmond, VA 23219
jwest@spottsfain.com


Kenneth N. Whitehurst, III
Assistant United States Trustee
Office of the United States Trustee
Norfolk Federal Building, Room 625
200 Granby Street
Norfolk, Virginia 23510
Kenneth.n.whitehurst@usdoj.gov

/s/ Matthew S. Throop




                                            Page 2
